Case: 1:14-cv-08461 Document #: 365 Filed: 06/18/19 Page 1 of 11 PageID #:8235

                                                                                  1

   1                     IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
   2                              EASTERN DIVISION

   3
       KEITH SNYDER, individually and on              )   Docket No. 14 C 8461
   4   behalf of all others similarly                 )
       situated, et al.,                              )
   5                                                  )
                             Plaintiff,               )
   6                                                  )
                       vs.                            )
   7                                                  )
       OCWEN LOAN SERVICING, LLC,                     )
   8                                                  )
                        Defendant.                    )
   9   KEITH SNYDER, et al.,                          )   Docket No. 16 C 11675
                                                      )
  10                         Plaintiffs,              )
                                                      )
  11                   vs.                            )
                                                      )
  12   U.S. BANK, N.A., et al.,                       )   Chicago, Illinois
                                                      )   November 14, 2018
  13                         Defendant.               )   9:34 o'clock a.m.

  14
                         TRANSCRIPT OF PROCEEDINGS - STATUS
  15                  BEFORE THE HONORABLE MATTHEW F. KENNELLY

  16
       APPEARANCES:
  17

  18   For the Plaintiff:                 BURKE LAW OFFICES, LLC
                                          BY: MR. ALEXANDER H. BURKE
  19                                      155 N. Michigan Ave, Suite 9020
                                          Chicago, Illinois 60601
  20
                                          TERRELL MARSHALL LAW GROUP, PLLC
  21                                      BY: MS. BETH E. TERRELL
                                          936 North 34th Street, Suite 300
  22                                      Seattle, Washington 98103

  23
       For Ocwen:                         HUNTON ANDREWS KURTH, LLP
  24                                      BY: MR. BRIAN V. OTERO
                                          200 Park Avenue
  25                                      New York, NY 10166
Case: 1:14-cv-08461 Document #: 365 Filed: 06/18/19 Page 2 of 11 PageID #:8235

                                                                                 2

   1   APPEARANCES (Cont'd):

   2
       For Wilmington Trust:              ALSTON & BIRD, LLP
   3                                      BY: MR. FRANK A. HIRSCH, JR.
                                          555 Fayetteville Street, Suite 600
   4                                      Raleigh, North Carolina 27601

   5
       For U.S. Bank and                  MORGAN, LEWIS & BOCKIUS, LLP
   6   Deutsche Bank:                     BY: MR. KENNETH M. KLIEBARD
                                          77 West Wacker Drive
   7                                      Chicago, Illinois 60601

   8                                      MORGAN, LEWIS & BOCKIUS, LLP
                                          BY: MR. MICHAEL S. KRAUT
   9                                      101 Park Avenue
                                          New York, New York 10178
  10

  11   Court Reporter:                    MR. JOSEPH RICKHOFF
                                          Official Court Reporter
  12                                      219 S. Dearborn St., Suite 1232
                                          Chicago, Illinois 60604
  13                                      (312) 435-5562

  14
                         * * * * * * * * * * * * * * * * * *
  15
                                PROCEEDINGS RECORDED BY
  16                             MECHANICAL STENOGRAPHY
                            TRANSCRIPT PRODUCED BY COMPUTER
  17

  18

  19

  20

  21

  22

  23

  24

  25
Case: 1:14-cv-08461 Document #: 365 Filed: 06/18/19 Page 3 of 11 PageID #:8235

                                                                                 3

   1               THE CLERK:     Case Nos. 14 C 8461, Snyder vs. Ocwen

   2   Loan and 16 C 11675, Snyder vs. U.S. Bank.

   3               THE COURT:     Let's get everybody in a spot first

   4   before you all start talking.

   5         (Brief pause.)

   6               THE COURT:     Okay.    So, once everybody gets up here,

   7   we're going to start with whoever is on the far end and go

   8   across.

   9               MR. HIRSCH:     Frank Hirsch here for Wilmington Trust.

  10               MR. KRAUT:     Mike Kraut of Morgan Lewis, for U.S.

  11   Bank, National Association, and Deutsche Bank National Trust

  12   Company.

  13               MR. KLIEBARD:      Good morning, your Honor, Ken Kliebard

  14   also of Morgan Lewis on behalf of Deutsche Bank National Trust

  15   Company and U.S. Bank in the 16 C 11675 matter.

  16               THE COURT:     So, everybody so far is from what I'll

  17   call the bank case.

  18               Go ahead.

  19               MR. OTERO:     Good morning, your Honor, Brian Otero,

  20   Hunton Andrews Kurth, for Ocwen.

  21               MS. TERRELL:     Good morning, your Honor, Beth Terrell

  22   on behalf of plaintiffs.

  23               MR. BURKE:     Alex Burke for plaintiffs.

  24               THE COURT:     So, did you have your meeting with Mort

  25   Denlow?
Case: 1:14-cv-08461 Document #: 365 Filed: 06/18/19 Page 4 of 11 PageID #:8235

                                                                                    4

   1               MR. OTERO:     Yes.

   2               MS. TERRELL:     We did, your Honor.

   3               THE COURT:     And?

   4               MS. TERRELL:     So, the plaintiffs and Ocwen have

   5   reached an agreement in principle to settle the case.                 It

   6   includes additional consideration.

   7               It is subject to board approval.           So, I think the

   8   details need to be under wraps for now.

   9               THE COURT:     And it's a different board at this point,

  10   right?     Or at least you're going to have to get sign-off from

  11   the new company?

  12               MR. OTERO:     It's always changing.

  13               THE COURT:     Right.    Okay.

  14               MS. TERRELL:     Yeah.

  15               And that settlement does not include a release for

  16   the bank defendants.

  17               THE COURT:     Okay.

  18               And the bank defendants were at this mediation?

  19               MS. TERRELL:     They were.

  20               THE COURT:     So, that case is not going to be disposed

  21   of?

  22               MS. TERRELL:     That's correct.

  23               THE COURT:     Okay.    All right.

  24               So, I've already set a schedule for discovery in the

  25   bank case.      So, we don't need to fiddle with that at all.              So,
Case: 1:14-cv-08461 Document #: 365 Filed: 06/18/19 Page 5 of 11 PageID #:8235

                                                                                 5

   1   I guess the question would be, when should I -- we can do it

   2   by phone, I think, in terms of a report on where you are on

   3   the Ocwen case.

   4               When should I talk to you?

   5               MR. OTERO:     We were thinking, your Honor, that maybe

   6   a date -- I think we talked about January 11th -- to submit to

   7   your Honor a renewed motion for final approval would work.

   8               THE COURT:     That's fine.

   9               So, this is just in the '14 case, Pam.

  10               The deadline for submitting a revised motion for

  11   approval -- settlement approval -- is January the 11th.

  12               So, let me ask a question now that I'm thinking about

  13   this.    So, I'm going to ask the question, and I'm going to

  14   sort of suggest a possible answer.

  15               So, one question would be, do we have to send out

  16   another notice to the class?

  17               So, if the settlement is likely to be better for the

  18   class, an argument could be made nobody objected before, why

  19   do we need to do that?

  20               MS. TERRELL:     That's correct, your Honor.

  21               THE COURT:     You've thought about this, I assume?

  22               MS. TERRELL:     We've thought about it a fair amount.

  23   I mean, it's a substantial amount of money.

  24               So, our sense is -- and the case law supports it --

  25   that --
Case: 1:14-cv-08461 Document #: 365 Filed: 06/18/19 Page 6 of 11 PageID #:8235

                                                                                      6

   1               THE COURT:     Is there law on this?        Okay.

   2               MS. TERRELL:     Yeah, there's law on it.

   3               -- that it's a betterment of the settlement; and, so,

   4   class members don't have any need --

   5               THE COURT:     You didn't get a single objection before,

   6   right?

   7               MS. TERRELL:     There were a couple -- there were three

   8   that --

   9               THE COURT:     Yeah, fair enough.        Okay.

  10               MS. TERRELL:     Yeah.

  11               THE COURT:     Fair enough.

  12               I'm thinking maybe one of them was mostly about fees,

  13   though, which is, you know --

  14               MS. TERRELL:     I think that's right.

  15               THE COURT:     Anyway, whatever.

  16               So, your thinking is that you don't -- we don't need

  17   to send it out again?

  18               MS. TERRELL:     That's right.      We're thinking this

  19   would be styled as a renewed motion --

  20               THE COURT:     Yes.

  21               MS. TERRELL:     -- for final approval.

  22               THE COURT:     Fair enough.      Okay.

  23               MS. TERRELL:     And we wouldn't have new claims.             We

  24   wouldn't have new opt-outs.          It would really just be the

  25   additional consideration made available to the class.
Case: 1:14-cv-08461 Document #: 365 Filed: 06/18/19 Page 7 of 11 PageID #:8235

                                                                                    7

   1               THE COURT:     That all makes sense to me.         My

   2   suggestion is, in the motion, put the authority that

   3   supports --

   4               MS. TERRELL:     We will.

   5               MR. OTERO:     Yes.

   6               THE COURT:     -- not doing that.

   7               MR. OTERO:     Of course.

   8               MS. TERRELL:     Yes.

   9               THE COURT:     And, then, I'm going to -- is January the

  10   17th okay for a hearing date on it?

  11               MS. TERRELL:     Yes.

  12               THE COURT:     Do we have to go through --

  13               MR. OTERO:     There may be --

  14               THE COURT:     Is there like Attorney General-type --

  15   state Attorney General-type -- stuff on this case?

  16               MS. TERRELL:     Well, we sent the CAFA Notice.

  17               THE COURT:     Do you have to do it again?         See, that's

  18   --

  19               MS. TERRELL:     I don't believe we would have to, but I

  20   think we should look at that.

  21               THE COURT:     You might want to look at that.

  22               MR. OTERO:     We'll look at that as well, and --

  23               THE COURT:     So, let's do this --

  24               MR. OTERO:     -- there may be --

  25               THE COURT:     I'm going to tentatively set it for a
Case: 1:14-cv-08461 Document #: 365 Filed: 06/18/19 Page 8 of 11 PageID #:8235

                                                                                  8

   1   fairness hearing on January the 17th at 9:30.               But what I'd

   2   like to do is have a phone call with you in about a month.

   3   Hopefully, that will give you a chance to have looked at this

   4   stuff --

   5               MS. TERRELL:     Yes.

   6               THE COURT:     -- and kind of sort it all out.

   7               MS. TERRELL:     Definitely.

   8               THE COURT:     So, let's say 12 -- could you do a call

   9   on the 19th of December at 8:45?

  10               MS. TERRELL:     Yes, your Honor.

  11               THE COURT:     So, this is just for Snyder.

  12               Anybody else that wants to join in, you can; but,

  13   technically, it's going to be just for Snyder.

  14               So, the motion for interim class counsel, was it

  15   really more directed to the bank case, or was it both of them;

  16   or, is it effectively going to be just about the bank case at

  17   this point, given what's happened?

  18               MS. TERRELL:     I believe it's directed at both cases.

  19               THE COURT:     Because you filed it before you had the

  20   mediation, obviously.

  21               MS. TERRELL:     We did.

  22               We actually feel it's important to have that motion

  23   decided one way or another for both cases.

  24               THE COURT:     Do you know what Mr. Ankcorn's position

  25   is on it?
Case: 1:14-cv-08461 Document #: 365 Filed: 06/18/19 Page 9 of 11 PageID #:8235

                                                                                   9

   1               I mean, I can give him a date to respond to it or

   2   whoever wants --

   3               MS. TERRELL:     We think you should give him a date to

   4   respond to it.       I'm not sure what his response will be.

   5               THE COURT:     Okay.    Fair enough.     All right.

   6               And let's enter this order in both cases, then, Pam.

   7               So, any objections to the motion for appointment of

   8   interim lead class counsel are to be filed within two weeks,

   9   which should be the 28th of November.

  10               Okay.    So, what else is on the table?

  11               MR. OTERO:     I think your Honor had recently set a

  12   number of deadlines on sort of the adversarial track in the

  13   Ocwen case.

  14               THE COURT:     Yeah.

  15               MR. OTERO:     And we want those adjourned.

  16               THE COURT:     So, the revised discovery deadlines in

  17   the '14 case -- which is Ocwen -- are vacated.               They stay in

  18   effect on the other one.

  19               So, what, if anything, do we need to talk about

  20   regarding the 2016 case, then?           Anything at all or are you

  21   just going to kind of --

  22               MS. TERRELL:     So, I think we're --

  23               THE COURT:     -- start gearing up and --

  24               MS. TERRELL:     I think we've got a good path going

  25   forward.     It includes a little bit of confirmatory discovery
Case: 1:14-cv-08461 Document #: 365 Filed: 06/18/19 Page 10 of 11 PageID #:8235

                                                                                  10

    1   on the injunctive relief component, and there's good news

    2   there that we'll report to you when we file our papers.

    3               THE COURT:    Okay.

    4               MS. TERRELL:     But we do need to button that down.

    5               THE COURT:    Okay.

    6               MR. BURKE:    And in the 2016 case, we're just going to

    7   litigate.

    8               THE COURT:    Yeah --

    9               MS. TERRELL:     Yeah.

  10                THE COURT:    -- you're just going to sort of --

  11                MS. TERRELL:     Yeah.

  12                THE COURT:    -- move ahead.

  13                Okay.    Anything anybody needs to report?

  14         (No response.)

  15                THE COURT:    Okay.    So, let's -- actually, it doesn't

  16    hurt to make that phone call in December for both cases, and

  17    then we'll separate them out after that.             So, let's make

  18    the --

  19                Does that date work for you all, too?

  20                So, I think with so many people on the call, it's

  21    going to make sense for somebody to set up a call-in number

  22    that we can all call in to and just let everybody know --

  23    somebody volunteer and just let everybody know -- a day ahead

  24    of time.     Okay?

  25                Great.   Thanks a lot.
Case: 1:14-cv-08461 Document #: 365 Filed: 06/18/19 Page 11 of 11 PageID #:8235

                                                                                  11

    1              MR. OTERO:     Thanks, your Honor.

    2              MS. TERRELL:         Thanks, Judge.

    3                               *      *   *    *    *

    4

    5   I certify that the foregoing is a correct transcript from the
        record of proceedings in the above-entitled matter.
    6

    7
        /s/ Joseph Rickhoff                                  June 17, 2019
    8   Official Court Reporter

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
